Citation Nr: 9924744	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  98-15 703A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1967 to 
December 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision from the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO) in which the veteran was denied a service 
connection for hepatitis C for being not well grounded.  


FINDING OF FACT

There is no medical evidence of a nexus between post-service 
hepatitis C and the veteran's active service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for hepatitis 
C is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The November 1966 medical entrance examination report shows 
that the veteran was in normal health except for a visual 
defect and scar on the right forefinger.  The examiner also 
noted that the veteran had a history of anxiety reactions, 
and functional hypertension, but none were present at the 
time of the examination.  The veteran denied a history of 
liver trouble in his report of medical history.  In January 
1967, another medical history shows that the veteran denied 
ever being treated for liver disease including yellow 
jaundice or infectious hepatitis.  

In April 1968, the veteran was seen at the U.S. Army Hospital 
in Muenchweiler, Germany, for complaints of pain in the groin 
and coughing on exertion.  He was diagnosed with strained 
tendons over the adductor tendons.  

The September 1968 medical discharge examination report shows 
that the veteran was in normal health.  The physician noted a 
history of mumps, refractive error, and high blood pressure.  
The veteran again denied a history of liver trouble in his 
report of medical history.  An immunization record shows that 
the veteran was vaccinated during service for smallpox, 
typhoid, tetanus, cholera, yellow fever, polio, flu, and the 
plague.  The service medical records do not show that the 
veteran was treated for illness resulting from these 
inoculations or otherwise diagnosed as having contracted 
hepatitis C.  

The veteran submitted his application for service connection 
for hepatitis C (from vaccinations with needle guns) in May 
1998.  The application does not report any in-service 
treatment for hepatitis C or any post-service medical 
treatments.  Nonetheless, the record shows that the RO 
requested and obtained the veteran's service medical records 
and medical records from private physicians whom the veteran 
saw from November 1996 through May 1998.  Private medical 
records were forwarded from H.M., M.D., a physician 
specializing in gastroenterology; the Hepatology and 
Gastroenterology Associates (H&GA); and the Gastroenterology 
Associates of S. County (GASCO).  

The record does not show a post-service diagnosis of 
hepatitis C until approximately 27 years after the veteran's 
separation from active duty.  A November 1996 letter from Dr. 
H.M. noted that, from the records in his possession that the 
veteran had increased liver function tests dating back to May 
1995.  Transaminases had been 1.5 to 2.5 times elevated.  
Hepatitis serology showed a positive hepatitis C antibody and 
evidence of prior hepatitis B exposure with a high hepatitis 
B surface antibody titer.  The veteran denied ever having an 
overt bout of hepatitis with jaundice.  Dr. H.M. noted on 
March 31, 1997, that the veteran had completed three months 
of therapy.  His most recent laboratory results continued to 
show an increase in transaminase and his hepatitis C PCR test 
was still positive.  The impression was chronic hepatitis C.  

A hepatology consultation note by H&GA dated May 28, 1997, 
stated that the veteran had hepatitis C and early cirrhosis.  
He had been treated with interferon over the last five months 
without clearing his hepatitis C RNA by PCR assessment.  The 
veteran denied fevers, memory problems, chills, appetite 
problems, sweats, and leg swelling, but had mild fatigue.  
His Karnofsky score was 90.  The liver enzymes remained 
elevated while undergoing interferon therapy.  The veteran 
was at high risk of progression to end-stage liver disease, 
liver cancer, death, and liver transplantation sometime 
within the next five to fifteen years.  The problem list 
included hepatitis C, early cirrhosis, diabetes, 
hypertension, and hyperlipidemia.  A liver biopsy review 
dated June 5, 1997, stated that the veteran had hepatitis C.  
The veteran had histologic characteristics of cirrhosis with 
absent central veins.  The veteran was seen at GASCO from 
July 1997 through May 1998 and diagnosed with chronic 
hepatitis C.  In a follow-up report dated December 1, 1997, 
GASCO diagnosed the veteran with chronic hepatitis with 
cirrhosis.  Three follow-up examinations in January, March, 
and April 1998, revealed additional diagnoses of chronic 
hepatitis C.  

In the veteran's substantive appeal, he  stated that his 
hepatitis C virus was caused by military service.  He alleged 
that needleguns were used for vaccinations and injections and 
could have or did cause blood transmission between patients.  
The veteran enclosed three pages of information obtained from 
the Internet.  The enclosure claimed that jet injectors may 
transmit blood-borne infections such as hepatitis B and human 
immunodeficiency virus.  

In December 1998, the veteran's representative alleged that 
the veteran became ill after getting jet gun injections and 
that Fort Ord was using injectors on all recruits at boot 
camp in 1967.  

In the January 1999 supplemental statement of case, the 
veteran was advised that  while it was possible that the 
veteran received an injection from a jet gun while he was on 
active duty that no medical evidence had been provided to 
show that there was a nexus between his current hepatitis C 
and any injection he received while he was on active duty.  
In response, the veteran's representative stated in February 
1999 that all information had been submitted.  In a separate 
statement in February 1999, the veteran's representative 
alleged that the VA had a duty to assist the veteran in 
obtaining research material that shows that jet injectors 
caused infectious diseases and that it is as likely as not 
that this is how the veteran contracted the hepatitis C 
virus.  The representative claimed that the veteran was at 
Fort Ord for basis (sic) training during one of the 
menenjitis (sic) outbreaks and was given gamma goblulin 
immunization (sic), he became ill about 3 weeks after that 
and was treated in Germany.  The representative further 
claimed that it is a scientific fact that hepatitis C virus 
can show up 35 years after infection.  


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Court 
has also held that although a claim need not be conclusive, 
the statute provides that it must be accompanied by evidence 
that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 9 Vet. 
App. 341, 343-44 (1996); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  

The Court has held that if the appellant fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1998).  


Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim of entitlement to service connection for hepatitis 
C must be denied as not well grounded.  

The Board finds that the veteran has submitted medical 
evidence that he has a current disability of hepatitis C.  
The gastroenterology specialist, Dr. H.M. diagnosed the 
veteran with positive hepatitis C antibody in November 1996 
and a still positive hepatitis C PCR test in March 1997.  
Another treating physician noted that the veteran was at high 
risk of progression to end-stage liver disease, liver cancer, 
death, and liver transplantation sometime within the next 
five to fifteen years.  H&GA stated that the veteran had 
hepatitis C in May and June 1997, and GASCO diagnosed the 
veteran with chronic hepatitis C in December 1997, January 
1998, March 1998, and April 1998.  

The Board finds that the veteran has not provided lay or 
medical evidence of in-service diagnosis of hepatitis C.  His 
enlistment and discharge examination reports show that he was 
found in normal health and that he denied any history of 
liver trouble.  

In support of his claim, the veteran contends that he was 
infected with the hepatitis C virus when he was immunized 
with gamma globulin from a needlegun at Fort Ord in 1967.  
The representative's February 1999 statement in support of 
claim alleges that the veteran was at Fort Ord for basic 
training during a meningitis outbreak and was given a gamma 
globulin immunization.  He alleged he became ill about 3 
weeks after that and was treated in Germany.  The 
representative's December 1998 statement alleges that Fort 
Ord used injectors on all recruits at boot camp in 1967, and 
the veteran's appeal alleges that needleguns used for 
vaccinations cause blood transmission between patients.  
However, service medical records show that the veteran was 
treated for strained tendons in Germany, not hepatitis C.

While the veteran and his representative contend that he was 
infected with hepatitis C during active service, their 
statements have no probative value because they are lay 
persons and are not qualified to render medical opinions or 
medical diagnoses regarding the etiology of disorders.  While 
a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates 
a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

More importantly, the Board notes that the veteran has not 
provided medical evidence of being immunized against 
meningitis, receiving gamma globulin, or getting immunized 
about three weeks before treatment in Germany.  Service 
medical records show that he was examined in Germany on April 
1, 1968, and diagnosed with strained tendons.  The 
immunization record shows that the veteran received 
immunizations again smallpox, typhoid, tetanus, cholera, 
yellow fever, polio, flu, and the plague from January 1967 
through September 1967 and one immunization against smallpox 
in September 1968.  However, the record does not show that 
the veteran received a gamma globulin immunization against 
meningitis in March 1968.  

While the record shows that a current disability of hepatitis 
C has been diagnosed, the record fails to include any medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Therefore, the third requisite 
element for the presentation of a well grounded claim has not 
been met.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
Accordingly, the claim must be denied since it is not well 
grounded.  

For the foregoing reasons, the Board finds the claim of 
service connection for hepatitis C implausible and incapable 
of substantiation because there is no competent medical 
evidence of a nexus between the veteran's current disability 
of hepatitis C and an in-service injury or disease.  
Consequently, the Board concludes that the veteran's claim of 
entitlement to service connection for hepatitis C is not well 
grounded.  38 U.S.C.A. § 5107(a).

Finally, the Board notes that, in the November 1996 medical 
report, Dr. H.M. referred to records in his possession dating 
back to May 1995 that noted that the veteran had increased 
liver function tests.  The May 1995 medical records are not 
part of the existing record.  Dr. H.M.'s report also noted 
that the veteran was referred to him by Dr. J.G. whose name 
also appears in H&GA's liver biopsy review of June 1997 and 
GASCO's follow up report of December 1997.  The record does 
not show medical records from Dr. J.G.'s office.  

Pursuant to 38 U.S.C.A. § 5103(a), if VA is placed on notice 
of the possible existence of information that would render 
the claim plausible, and therefore well grounded, VA has the 
duty to advise the appellant of the necessity to obtain the 
information.  McKnight v. Gober, 131 F.3d 1483, 1484-1485 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 80 
(1995).  However, such evidence must be identified with some 
degree of specificity; with an indication that the evidence 
exists and that it would well ground the claim.  See Carbino 
v. Gober, 10 Vet. App. 507, 510 (1997).  

In this case, the veteran has not alleged that the May 1995 
examination records or Dr. J.G.'s medical records would 
include a medical opinion relating any post-service hepatitis 
C to active service performed over 26 years earlier.  The 
veteran does not need those records to provide a current 
diagnosis of hepatitis C because the Board finds competent 
medical evidence of a current disability of hepatitis C in 
the existing record.  Further, the veteran's application, 
notice of disagreement, appeal, and four statements of the 
representative do not mention Dr. J.G. or 1995 examination 
records.  Rather, the veteran's representative stated in 
February 1999 that all information had been submitted.  

Therefore, the Board finds that the reference to the 1995 
medical records and to 
Dr. J.G. is too attenuated to trigger the application of 38 
U.S.C.A. § 5103(a) because the veteran has not indicated that 
this would help to well ground his claim.  Carbino v. Gober, 
10 Vet. App. at 510.  

For these reasons, the Board finds that the veteran has not 
presented or identified competent medical evidence that 
hepatitis C was incurred in the active military service or 
that the veteran's current disability of hepatitis C has a 
medical nexus to an in-service injury or disease.  
Consequently, the Board concludes that the veteran's claim of 
entitlement to service connection for hepatitis C is not well 
grounded.  38 U.S.C.A. § 5107(a).  

The Court has held that if the appellant fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1998).  Thus, the VA has no duty, as his representative 
contends, to assist the veteran in obtaining research 
material that shows that jet injectors caused infectious 
diseases and that it is as likely as not that this is how the 
veteran contracted the hepatitis C virus.  

The veteran's service representative contends that VA has 
expanded its duty to assist because it is required to fully 
develop a claim before making a decision on claims that are 
not well-grounded.  In support of this contention the 
representative cites provisions of the VA Adjudication 
Procedure Manual M21-1.  He cites to Part III, paragraph 
1.03a and Part VI, paragraph 2.10f in support of the 
proposition that the RO must fully develop a claim prior to a 
determination of whether a claim is well grounded.  

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1998), prior to determining 
that a claim is not well-grounded.  In addition, it was more 
recently held that under 38 U.S.C.A. § 5107(a), VA has a duty 
to assist only those appellants who have established well-
grounded claims.  Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997).  

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well-grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1998).

The Board has determined, therefore, that in the absence of a 
well-grounded claim for service connection for hepatitis C, 
the VA has no duty to assist the appellant in developing his 
case on this issue.  



ORDER

As the veteran has not submitted a well grounded claim for 
entitlement to service connection for hepatitis C, his appeal 
as to this issue is denied.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

